1. The defendant was convicted of carrying a concealed weapon. His amended motion for a new trial was overruled, and he assigns error on this judgment. As to the general grounds, the evidence sustains the verdict.
2. The first amended ground assigns error because the court charged *Page 848 
the jury "to look to the evidence" to determine the guilt of the defendant, and did not in this connection mention the defendant's statement. The court elsewhere in his charge fully instructed the jury as to the law governing the consideration of the defendant's statement in a criminal case. This ground has no merit. See Brandt v. State, 71 Ga. App. 221 (4) (30 S.E.2d 652).
3. The second amended ground assigns error because the court failed to specifically instruct the jury as to the defendant's contention. His only contention was that he was not guilty. We think that the charge as a whole amply covered this ground. There was no written request to charge. None of the assignments of error has any merit.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                          DECIDED MAY 16, 1946.